Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Torina A. Collis appeals the district court’s orders dismissing her civil action and denying her motion to file a second amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Collis v. United States, 498 F.Supp.2d 764 (D. Md.2007); No. 8:05-cv-03066-RWT (Jan. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.